Pitney, Ordinary.
The parties in interest have appeared in' court as if under citation issued pursuant to section 16 of the act for the taxation of collateral inheritances. Gen. Stat. p. 3342 pl. 278.
The question is whether certain shares of stock in the Morris and Essex Bailroad Company (a corporation of this state), owned by and registered in the name of Laura Astor Delano, deceased, who died in Switzerland in the year 1902, and was then and for years prior thereto had been a resident of the principality of Monaco, are subject to the collateral inheritance tax.
The disposition of th'ese shares by the will is such that the shares are taxable under the act cited if they are “property within this state” within the meaning of section 1 of the act.
Since this case was submitted the same question has been passed upon by our supreme court in Neilson et al., Executors, v. Russell, Surrogate, and Morgan, Comptroller, 76 N. J. Law (47 Vr.) 27, in which an elaborate and well-reasoned opinion has just been delivered by Mr. Justice Garrison, with the result of holding that shares of stock of a New Jersey corporation represented by certificates hpld by a non-resident at the time of his death at his domicile outside of this state, which passed by his will to persons not exempt by our law, are liable to the succession tax imposed by the act of 1894.
I concur in that view, and therefore hold that the shares- of stock in question are subject to the tax.
*367CASES ADJUDGED IN THE COURT OF ERRORS AND APPEALS OF THE STATE OF NEW'JERSEY ON APPEAL FROM THE COURT OF CHANCERY, AND THE PREROGATIVE COURT. MARCH TERM, 1908.